Citation Nr: 1529923	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-00 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran served on active duty from October 1989 to August 1992.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO, in part, denied service connection for GERD.   In January 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.

In November 2012, the Board remanded the claim on appeal for further action, to include additional development of the evidence.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny service connection for GERD (as reflected in a September 2013 supplemental SOC (SSOC) that was mailed in October 2013, and an April 2014 SSOC)) and returned this matter to the Board for further consideration. 

In November 2014, the Board  again remanded the claim for further action, to include additional development of the evidence.  After accomplishing further action,  the AOJ continued to deny service connection for GERD (as reflected in a February 2015 SSOC) and returned this matter to the Board for further consideration. 
   
This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system. 

For the reasons expressed below, the matter on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran further action, on her part, is required.




REMAND

Unfortunately the Board finds that further AOJ action on the matter on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Most recently, in November 2014, the Board remanded the claim on appeal for compliance with the November 2012 Board remand.  In November 2012, the Board remanded the claim to obtain an addendum medical opinion from the April 2010 VA examiner or another examiner that included a discussion of  service treatment records dated in December 1989 and June 1991.  The Board's remand directive explicitly indicated that the "examiner should take into account the service treatment records dated in December 1989 and June 1991."  Post remand, the Board found that the June 2013 VA examiner did not discuss the two particular service treatment records as requested and thus, it was unclear whether the examiner took into account these particular records.  

In the November 2014 remand, the Board directed that the OJ to "Forward the claims file to the examiner who conducted the June 2013 VA examination.  If that examiner is not available, or if otherwise determined as necessary, schedule the Veteran for a VA examination."  The Board also indicated that the VA examiner's analysis and rationale must include discussion of the December 1989 and June 1991 service treatment record.

In February 2015, a VA medical opinion was rendered.  This opinion was rendered by a different VA examiner then the June 2013 VA examiner, and the opinion  was based solely on a review of the Veteran's claims file and did not include an examination of the Veteran.  The VA examiner stated that after an extensive review of the Veteran's service treatment records, she only saw one documentation of viral gastritis in 1990 and another of mild epigastrial pain associated with costochondritis in 1991.  She stated that there was no chronicity or continuity of these problems and that the Veteran's endoscopy in 2005 was negative.  She also stated that none of the service treatment records were bookmarked.  She opined that the Veteran's GERD was less likely as not (less than 50% probability) caused by, incurred in, or aggravated by military service.  Her rationale was that there was no evidence in the Veteran's service treatment records of chronic gastrointestinal problems.  

However, as argued by the Veteran's representative in the June 2015 brief, in the November 2014 remand, the Board directed that the Veteran be afforded a VA examination if the June 2013 VA examiner was not available to render an addendum opinion; here, a different  physician provided the February 2014 opinion without examining the Veteran.  Moreover, that physician failed to consider and discuss the December 1989 service treatment record, as directed.  The VA examiner indicated that she could not find the document and that it was not bookmarked.  However, review of the Veteran's VBMS file reveals that the record, located among her service treatment records, was specifically bookmarked with a medical bookmark.  The Board further notes that, in the Veteran's VBMS file, the pertinent service treatment records are now labeled in both the medical bookmark and in the subject line.  

As such, another remand of this matter is needed to ensure compliance with the Board's prior remand directives.  In this regard, it is emphasized that the Board itself errs when it fails to ensure such compliance.  See Stegall, supra.

On remand, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain the medical information needed to resolve this claim.  The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinion in connection with this claim,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As regards VA records, the record reflects that the Veteran has been treated at the Salisbury VA Medical Center (VAMC).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Salisbury VAMC (and any associated facility(ies)) all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Salisbury VAMC (and any associated facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for her GERD.

The contents of the entire, electronics claims file, to include a complete copy of this  REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran has or at any time pertinent to the current claim has had a diagnosis of GERD.

If so, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that GERD had its onset during or otherwise medically related to service. 

In rendering the requested opinion, the physician must consider and discuss all in and post-service medical records-to particularly include the clearly-marked service treatment records dated in December 1989 and June 1991-as well as all lay assertions, to include the Veteran's  competent assertions as to onset and continuity of symptoms.  All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 
 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



